Citation Nr: 0515050	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a digestive 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a pelvic disorder, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to an increased evaluation for low back 
strain, with disc desiccation of L5-S1, currently evaluated 
as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to 
September 1992, with service in Southwest Asia from December 
1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board notes that the veteran's service connection claims 
were previously denied in a July 1999 rating decision.  
However, in an October 1999 letter, the veteran indicated 
that this decision was inadequate because the RO had 
allegedly failed to fulfill its duty to assist him in 
developing evidence.  This letter, which the RO did not 
respond to with a Statement of the Case, can reasonably be 
interpreted as a Notice of Disagreement under 38 C.F.R. 
§ 20.201.  Accordingly, the July 1999 rating decision is not 
deemed to be a final decision, and all of the veteran's 
service connection claims will be addressed on a de novo 
basis in this decision.

The veteran's appeal also initially included the issues of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU), entitlement to an increased evaluation 
for residuals of a right lung contusion, entitlement to an 
increased evaluation for a right knee disorder, entitlement 
to service connection for a left knee disorder, and 
entitlement to service connection for benign positional 
vertigo.  However, the RO granted entitlement to TDIU in a 
February 2004 decision, and the veteran withdrew the other 
claims in statements received by the RO in October 2003 and 
July 2004.

In a February 2005 statement, the veteran claimed entitlement 
to earlier effective dates for the grants of TDIU and service 
connection for low back strain and secondary left and right 
lower extremity radiculopathy.  This matter is referred back 
to the RO for appropriate action.

The issue of entitlement to an increased evaluation for low 
back strain, with disc desiccation of L5-S1, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current chronic fatigue syndrome has been 
shown, by competent medical evidence, to be etiologically 
related to service.

3.  The veteran's current digestive disorder has been shown, 
by competent medical evidence, to be etiologically related to 
service.

4.  The veteran's current pelvic disorder has been shown, by 
competent medical evidence, to be etiologically related to 
service.

5.  The veteran's current respiratory disorder has been 
shown, by competent medical evidence, to be etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).

2.  A digestive disorder was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2004).

3.  A pelvic disorder was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2004).

4.  A respiratory disorder was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
peptic ulcers and arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

II.  Chronic fatigue syndrome

The veteran's service medical records are negative for 
complaints of, or treatment for, chronic fatigue syndrome.  
Subsequent to service, a 1994 VA treatment record (with an 
unspecified date, due to a flawed photocopy) indicates that 
the veteran had fatigue and sweats.  

In August 2000, the veteran underwent a VA chronic fatigue 
syndrome examination.  In the examination report, the 
examiner noted that the veteran experienced an onset of 
debilitating fatigue in 1991 that reportedly impaired his 
average daily activity level to below fifty percent and did 
not resolve "for greater than six months."  The examiner 
specifically reiterated in the examination report that this 
condition had an acute onset in 1991.  Symptoms included 
generalized muscle aches and weakness, fatigue following 
exercises, migratory joint pains, neuropsychologic symptoms, 
and sleep disturbance.  The diagnosis was chronic fatigue 
syndrome.

The veteran underwent a second VA chronic fatigue examination 
in August 2004, with an examiner who reviewed his claims 
file.  During this examination, the veteran reported an onset 
of acute fatigue in 1991, during service.  The examiner 
indicated that the diagnosis of chronic fatigue syndrome had 
been established in approximately 2000, but the examiner also 
noted that the veteran's disorder reduced his activity to 
below fifty percent of his pre-illness activity level for 
over six months because he "was only employed part time from 
1992 to 1999."  The examiner confirmed the diagnosis of 
chronic fatigue syndrome but did not further elaborate on the 
etiology of this disorder.

In analyzing the noted evidence, the Board is aware that 
chronic fatigue syndrome is listed as a "qualifying chronic 
disability" under 38 C.F.R. § 3.317(a)(2)(i)(B)(1), as it is 
a medically unexplained and chronic multi-symptom illness (as 
with fibromyalgia and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.  Id.  Moreover, in 
this case, there is medical evidence to support the 
conclusion that this disorder was first manifest in service, 
as the examiner who conducted the August 2000 examination 
stated that this disorder had its onset in 1991.  While the 
August 2004 examination report indicates that the chronic 
fatigue syndrome diagnosis was established in 2000, the 
examiner noted that this disorder resulted in a limitation of 
activity dating back to 1992.  

Overall, under both 38 C.F.R. § 3.303 and 38 C.F.R. § 3.317, 
there exists a basis for service connection for chronic 
fatigue syndrome.  As such, service connection is granted for 
this disorder.

III.  Digestive disorder

During service, in March 1984, the veteran was treated for 
complaints of nausea, vomiting, and diarrhea.  In June 1986, 
he reported abdominal cramps and diarrhea and was assessed 
with gastroenteritis.  Notably, in October 1991, he was 
involved in a traffic accident resulting in blunt abdominal 
trauma, a tear of the liver, a series of rib fractures, 
development of a hemothorax, a lung contusion, aspiration 
pneumonia, multiple contusions and abrasions, and a skull 
wound.  This accident, and its resulting injuries, resulted 
in a 30 day hospitalization in an private hospital in 
Germany.

Subsequent to service, a September 1994 VA Persian Gulf 
registry examination revealed chronic probable esophageal 
reflux.  A June 1995 VA esophagogastroduodenoscopy (EGD) 
revealed a hiatal hernia, reflux esophagitis, and acute 
antral gastritis.  A September 1995 VA gastroscope revealed 
the same findings.

In February 1998, the veteran underwent a VA general medical 
examination, with a doctor who reviewed his claims file.  The 
examiner noted the veteran's history of heartburn and 
esophageal reflux following his October 1991 motor vehicle 
accident.  The examiner diagnosed a hiatal hernia and 
gastroesophageal reflux disease (GERD), with subsequent 
substernal pain and regurgitation "not related to" the 
motor vehicle accident.  Confusingly, however, the examiner 
further noted that "[a]ll his problems" stem from the motor 
vehicle accident.

The veteran's August 2000 VA examination report contains a 
diagnosis of gastritis, although no information was provided 
as to the etiology of this disorder.  Similarly, a January 
2001 VA general medical examination report containing a 
diagnosis of peptic acid syndrome did not include information 
regarding the etiology of this disorder.  

In August 2003, the veteran's service medical records were 
reviewed by a VA physician assistant, who noted that he had 
been one of the veteran's primary care providers.  This 
individual noted that the veteran was treated for GERD 
symptoms during his active duty service "some years before" 
the motor vehicle accident, as with his low back disorder.  
The reviewer also noted that it did not appear that the 
veteran had a proper workup for his gastrointestinal 
complaints during service and that such a workup was not 
conducted until an endoscopy was performed around 1995.  

As the veteran has been diagnosed with GERD and a hiatal 
hernia, the Board notes that 38 C.F.R. § 3.317, concerning 
"undiagnosed" illnesses, is not applicable.

In reviewing the evidence in this case, the Board finds the 
February 1998 VA examination report to be internally 
contradictory.  The examiner noted the veteran's history of 
heartburn and esophageal reflux following his October 1991 
motor vehicle accident and stated that "[a]ll his problems" 
stem from the motor vehicle accident.  At the same time, the 
examiner diagnosed a hiatal hernia and GERD, with subsequent 
substernal pain and regurgitation "not related to" the 
motor vehicle accident.  Given these findings as a whole, the 
Board finds this report to be inconclusive and notably 
lacking in probative value.

On the other hand, the August 2003 VA physician assistant's 
report much more conclusively indicates that the veteran's 
GERD symptoms dated back to service.  This opinion was also 
based on a claims file review.  While the Board is aware that 
there was no actual diagnosis of GERD in service, the veteran 
was treated for nausea, vomiting, abdominal cramps, and 
diarrhea and was assessed with gastroenteritis.  The Board 
therefore deems this opinion to be of significant probative 
value, particularly as it was based on an accurate medical 
history and was rendered by an individual who had been a 
regular treatment provider of the veteran.  The Board also 
notes that, beyond the inconclusive commentary in the 
February 1998 VA examination report, there is no competent 
medical evidence of record contradicting this opinion.

Overall, the Board finds it to be more likely than not that 
the veteran's current gastrointestinal disorder was incurred 
as a result of service.  As such, service connection is 
warranted for this disorder.  See 38 C.F.R. § 3.303.

IV.  Pelvic disorder

The veteran was not specifically treated for pelvic symptoms 
in service.  The Board notes, however, that he was involved 
in a traffic accident in October 1991 resulting in blunt 
abdominal trauma, a tear of the liver, a series of rib 
fractures, development of a hemothorax, a lung contusion, 
aspiration pneumonia, multiple contusions and abrasions, and 
a skull wound.  

Subsequent to service, VA x-rays from June 1994 revealed 
suspect minor degenerative joint disease of the pelvis.  

In February 1998, the veteran underwent a VA general medical 
examination, with a doctor who reviewed his claims file.  
This doctor conducted a musculoskeletal examination, 
including the hips, and diagnosed left hip pain, probably 
radiation from the lumbar spine; and chondromalacia of both 
hips.  In terms of etiology, the doctor noted that "[a]ll 
his problems stem from" the noted October 1991 motor vehicle 
accident.  The doctor further indicated that there were no 
"undiagnosable" illnesses pertinent to the veteran's Gulf 
War duty.  

VA x-rays of the hips from August 2000, conducted in 
conjunction with a general medical examination from the same 
date, revealed minimal degenerative changes of the acetabulum 
on both sides.  The veteran's January 2001 VA general medical 
examination also contains a diagnosis of early degenerative 
joint disease of the hips (sclerosis of acetabula), without 
commentary as to etiology.

As the veteran has been diagnosed with degenerative joint 
disease of the hips, the Board notes that 38 C.F.R. § 3.317, 
concerning "undiagnosed" illnesses, is not applicable.

In this case, the February 1998 VA examination report 
constitutes the only evidence of record addressing the 
etiology of the veteran's claimed pelvis disorder, and this 
examiner indicated that the disorder stemmed from the 
veteran's in-service October 1991 motor vehicle accident.  
The Board is aware that this opinion was not supported by a 
detailed rationale.  However, it was based on a claims file 
review.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  
Moreover, as indicated above, the veteran's motor vehicle 
accident resulted in considerable chest and abdominal 
injuries, and the Board certainly finds it plausible that a 
pelvic injury could also have developed as secondary to this 
accident.

Overall, the Board finds it to be more likely than not that 
the veteran's current pelvis disorder was incurred as a 
result of service.  As such, service connection is warranted 
for this disorder.  See 38 C.F.R. § 3.303.

V.  Respiratory disorder

The veteran was treated for respiratory symptoms on several 
occasions during service, including an upper respiratory 
infection in May 1981 and sinus problems in September 1986.  
As noted above, in October 1991, he was involved in a traffic 
accident resulting in blunt abdominal trauma, a tear of the 
liver, a series of rib fractures, development of a 
hemothorax, a lung contusion, aspiration pneumonia, multiple 
contusions and abrasions, and a skull wound.  In view of this 
accident, service connection has been separately established 
for residuals of a right lung contusion, with a chest scar.  

Subsequent to service, VA chest x-rays from December 1992 
revealed an irregular radiopacity in the right upper lung 
field laterally adjacent to the lateral aspect of the right 
fourth and fifth ribs.  The veteran was treated at a private 
facility for discomfort with breathing in November 1993 and 
bronchitis versus early pneumonia in December 1993.  VA 
pulmonary function testing from June 1994 revealed reduced 
diffusing capacity and a possible restrictive defect.  A 
September 1994 VA Persian Gulf registry examination revealed 
chronic shortness of breath of unknown etiology.  A private 
medical report from September 1997 contains a diagnosis of 
acute bronchitis, with pleuritic chest pain.

In February 1998, the veteran underwent a VA pulmonary 
examination, although spirometry conducted in conjunction 
with this examination was noted to be technically 
unsatisfactory for interpretation.  The examiner assessed a 
history of traumatic pneumothorax, secondary to a rib 
fracture, with mechanical ventilation and recommended repeat 
spirometry.  A diagnosis of shortness of breath was rendered 
in the report of a February 1998 VA general medical 
examination.  The doctor who conducted this examination 
reviewed the veteran's claims file and opined that "[a]ll 
his problems stem from" the noted October 1991 motor vehicle 
accident.  The doctor further indicated that there were no 
"undiagnosable" illnesses pertinent to the veteran's Gulf 
War duty.  

The veteran underwent a further VA general medical 
examination in August 2000, and the examiner, who reviewed 
the veteran's records, diagnosed moderate persistent asthma 
and noted that this disorder "is not necessarily related to 
a contusion of the lungs," as chest x-rays were within 
normal limits.

In January 2001, the veteran underwent a further VA general 
medical examination.  The examiner reviewed recent VA medical 
records in conjunction with this examination.  During the 
examination, the veteran reported that his shortness of 
breath began after his 1991 motor vehicle accident.  The 
examination revealed moderate tenderness along the right 
costal margin parallel to the veteran's abdominal scar.  The 
diagnosis was chronic obstructive pulmonary disease (COPD), 
with tobacco abuse, status post fracture of the ribs and a 
lung contusion.

In November 2002, the veteran underwent a further VA 
respiratory examination.  It is not clear from the 
examination report whether the doctor who conducted the 
examination had an opportunity to review the claims file.  
Pulmonary function tests were noted to reveal a moderate 
degree of airflow limitation.  The examiner noted that the 
veteran's activity limitations were most likely not related 
to his residuals of a right lung contusion.  Rather, the 
examiner found that the veteran had significant reflux 
disease, with resultant reactive airway disease, and these 
represented the most likely source of his respiratory 
limitations.

As the veteran has been diagnosed with COPD, the Board notes 
that 38 C.F.R. § 3.317, concerning "undiagnosed" illnesses, 
is not applicable.

In this case, the Board is aware that the veteran sustained 
development of a hemothorax, a lung contusion, and aspiration 
pneumonia as a result of his October 1991 motor vehicle 
accident, and service connection is separately in effect for 
a lung contusion chest scar.  The post-service medical 
evidence presents a mixed picture as to whether a current and 
separate respiratory disorder resulted from this accident.  
The Board is aware that the examiner who conducted the 
February 1998 VA general medical examination rendered a 
diagnosis of shortness of breath and opined that "[a]ll his 
problems stem from" the October 1991 motor vehicle accident.  
Also, the January 2001 VA general medical examination report 
contains a diagnosis of COPD, with tobacco abuse, status post 
fracture of the ribs and a lung contusion.  By contrast, the 
examiner who conducted the August 2000 examination noted that 
the veteran's asthma "is not necessarily related to a 
contusion of the lungs," and the examiner who conducted the 
November 2002 VA examination determined that the veteran's 
activity limitations were most likely not related to his 
residuals of a right lung contusion but were instead caused 
by significant reflux disease, with resultant reactive airway 
disease.

Upon a review of this medical evidence, the Board finds that 
the evidence contradicting the veteran's contentions contains 
significant shortcomings.  The August 2000 opinion is less 
than definite in nature and addresses only asthma, rather 
than COPD.  The November 2002 opinion is more definite in 
nature, but it is not clear from the examination report that 
the examiner reviewed the claims file prior to rendering this 
opinion.  By contrast, the examiner who conducted the 
February 1998 VA examination did review the claims file, and 
the examiner who conducted the January 2001 VA examination 
reviewed recent medical records.  Particularly given the 
veteran's history of an in-service lung injury and pulmonary 
symptomatology, the Board is strongly inclined to afford 
these positive opinions more probative value.

Overall, the Board finds it to be more likely than not that 
the veteran's current respiratory disorder was incurred as a 
result of service and, specifically, the October 1991 motor 
vehicle accident therein.  As such, service connection is 
warranted for this disorder.  See 38 C.F.R. § 3.303.


ORDER

The claim of entitlement to service connection for chronic 
fatigue syndrome, to include as due to an undiagnosed 
illness, is granted.

The claim of entitlement to service connection for a 
digestive disorder is granted.

The claim of entitlement to service connection for a pelvic 
disorder is granted.

The claim of entitlement to service connection for a 
respiratory disorder is granted.


REMAND

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
Under the revised criteria, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 utilize a general rating formula, whereas 
Diagnostic Code 5243 has specific provisions for 
intervertebral disc syndrome.

In its June 2004 and January 2005 Supplemental Statements of 
the Case, the RO considered the veteran's claim for an 
increased evaluation for low back strain with disc 
desiccation of L5-S1 under portions of the new general rating 
formula for spinal disorders.  The full criteria, however, 
were not provided.  Moreover, and of greater concern to the 
Board, the new provisions of Diagnostic Code 5243 were not 
listed.  These provisions concern the frequency and length of 
incapacitating episodes of intervertebral disc syndrome.  
Moreover, the Board notes that these symptoms were not 
adequately considered by the veteran's April 2004 VA spine 
examiner; the examiner merely noted "[p]ain is severe, 
present everyday."  As such, these symptoms need to be 
further addressed upon examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
spine examination addressing his claim of 
entitlement to an increased evaluation 
for low back strain with disc desiccation 
of L5-S1.  The examiner should review the 
entire claims file in conjunction with 
the examination.  The examiner should 
then conduct range of motion studies and 
comment on whether, and to what extent, 
the veteran's low back disorder is 
productive of functional loss due to pain 
or painful motion.  Additionally, the 
examiner must provide information as to 
the presence, length, and frequency of 
any incapacitating episodes resulting 
from this disorder.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, the veteran's claim of 
entitlement to service connection for low 
back strain with disc desiccation of L5-
S1 should be readjudicated.  If the 
determination of this claim remains less 
than fully favorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


